

	

		II

		109th CONGRESS

		1st Session

		S. 237

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Lautenberg

			 introduced the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend title 23, United States Code, to ensure that

		  certain States remain eligible for Federal highway funds.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Pay to Play Reform Protection

			 Act.

		2.Pay to play

			 reformSection 112 of title

			 23, United States Code, is amended by adding at the end the following:

			

				(h)ConstructionNothing

				in this section prohibits a State from enacting a law or issuing an order that

				limits the amount of money an individual who is doing business with a State

				agency for a Federal-aid highway project may contribute to a political

				campaign.

				.

		

